       Case 16-19705                Doc 29         Filed 05/10/20 Entered 05/10/20 23:16:07                           Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Elmo L Pasturan                                                Social Security number or ITIN   xxx−xx−6121

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Marsha L Pasturan                                              Social Security number or ITIN   xxx−xx−4247
(Spouse, if filing)
                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 16−19705




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Elmo L Pasturan                                              Marsha L Pasturan

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               May 8, 2020                                                  For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 16-19705       Doc 29    Filed 05/10/20 Entered 05/10/20 23:16:07                Desc Imaged
                                Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
          Case 16-19705            Doc 29       Filed 05/10/20 Entered 05/10/20 23:16:07                         Desc Imaged
                                               Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 16-19705-JBS
Elmo L Pasturan                                                                                            Chapter 13
Marsha L Pasturan
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: agalimba                     Page 1 of 2                          Date Rcvd: May 08, 2020
                                      Form ID: 3180W                     Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 10, 2020.
db/jdb         +Elmo L Pasturan,   Marsha L Pasturan,    12325 Shadow Creek Pkwy, Apt 412,
                 Pearland, TX 77584-7381
24624943       +Great Lakes Educational Loans,    2401 International Ln.,    Madison, WI 53704-3121
24624948        TCF Bank,   Po Box 1485,    Minneapolis, MN 55480-1485
24729113        US Department of Education,    Claims Filing Unit,   PO Box 8973,    Madison, WI 53708-8973
24624949       +Visa Dept Store National Bank,    Attn: Bankruptcy,    Po Box 8053,   Mason, OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com May 09 2020 01:12:51       Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,   Chicago, IL 60603-5764
24624939       +EDI: TSYS2.COM May 09 2020 04:58:00      Barclays Bank Delaware,    Po Box 8801,
                 Wilmington, DE 19899-8801
24624940       +EDI: WFNNB.COM May 09 2020 04:58:00      Comenity Bank/Carsons,    Po Box 182125,
                 Columbus, OH 43218-2125
24624941       +E-mail/PDF: creditonebknotifications@resurgent.com May 09 2020 01:22:19       Credit One Bank Na,
                 Po Box 98873,   Las Vegas, NV 89193-8873
24624942        E-mail/PDF: DellBKNotifications@resurgent.com May 09 2020 01:23:03       Dell Financial Services,
                 Po Box 81577,   Austin, TX 78708
24953836        EDI: Q3G.COM May 09 2020 04:58:00      Department Store National Bank,    c/o Quantum3 Group LLC,
                 PO Box 657,   Kirkland, WA 98083-0657
24624945        E-mail/Text: rev.bankruptcy@illinois.gov May 09 2020 01:12:15
                 State of Illinois: Department of Revenue,    Po Box 19006,    Springfield, IL 62794
24624944        EDI: IRS.COM May 09 2020 04:58:00      Internal Revenue Service,
                 Centralized Insolvency Operation,    Po Box 21126,   Philadelphia, PA 19114-0326
24893122        E-mail/PDF: resurgentbknotifications@resurgent.com May 09 2020 01:21:45
                 LVNV Funding, LLC its successors and assigns as,    assignee of FNBM, LLC,
                 Resurgent Capital Services,   PO Box 10587,    Greenville, SC 29603-0587
24832841       +EDI: MID8.COM May 09 2020 04:58:00      Midland Funding LLC,    PO Box 2011,
                 Warren MI 48090-2011
24976174        EDI: PRA.COM May 09 2020 04:58:00      Portfolio Recovery Associates, LLC,
                 Successor to BARCLAYS BANK DELAWARE,    (BARCLAYCARD),   POB 41067,    Norfolk, VA 23541
24971588       +E-mail/PDF: resurgentbknotifications@resurgent.com May 09 2020 01:21:44
                 PYOD, LLC its successors and assigns as assignee,    of FNBM, LLC,    Resurgent Capital Services,
                 PO Box 19008,   Greenville, SC 29602-9008
24624946       +EDI: RMSC.COM May 09 2020 04:58:00      Synchrony Bank/Amazon,    Po Box 965064,
                 Orlando, FL 32896-5064
24624947       +EDI: RMSC.COM May 09 2020 04:58:00      Synchrony Bank/Walmart,    Po Box 965064,
                 Orlando, FL 32896-5064
                                                                                              TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 10, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 8, 2020 at the address(es) listed below:
              Joseph S Davidson   on behalf of Debtor 1 Elmo L Pasturan jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson   on behalf of Debtor 2 Marsha L Pasturan jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
        Case 16-19705      Doc 29     Filed 05/10/20 Entered 05/10/20 23:16:07           Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: agalimba              Page 2 of 2                   Date Rcvd: May 08, 2020
                             Form ID: 3180W              Total Noticed: 19


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Sandra L. Makowka   on behalf of Creditor   TCF National Bank bankruptcy@cdm.legal
              Tom Vaughn    ecf@tvch13.net, ecfchi@gmail.com
                                                                                            TOTAL: 5
